IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


ALAN WAYNE DAVIS,

             Appellant,

 v.                                                  Case No. 5D17-3250

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 15, 2018

Appeal from the Circuit Court
for Seminole County,
Marlene M. Alva, Judge.

James S. Purdy, Public Defender, and
Susan A. Fagan, Assistant Public Defender,
Daytona Beach, for Appellant.

Alan Wayne Davis, Altamonte, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm the trial court’s order determining that Davis violated his probation.

However, we remand for a correction of a scrivener’s error so that the costs order,
rendered after the probation hearing, properly reflects that the trial court had previously

assessed a $100 public defender’s fee and $100 for prosecution costs.

       AFFIRMED. REMANDED for correction of scrivener’s error.




PALMER, EVANDER and EDWARDS, JJ., concur.




                                            2